Ao 2553 am 02/18) Judgmeminacriminaicase //`_j
. § Sheet l 1
. 'l l

' /@ UNITED STATES DisTRICT COURT

> Eastem District of Pennsylvania

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

)

)

V' 535 5 53 z )
DAN|EL SHEEHAN “ z °*~“31": § Case Number: DPAE2:18CROOO179-01
)

)

USM Number: 75175-066

KATHRYN ROBERTS, ESQ_
Dep, C|erk) Defendant’s Attomey

   

 

THE DEFENDANT: "' "~`---
m Pleaded guilty to count(s) 1 On May 3, 2018

I:l pleaded nolo contendere to count(s)
which was accepted by the court.

 

I:l was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
f¥ Z:~;§t(a)(.?) and (b)(1) Obtaining or Possessing'Contraband in Prison 8/29!2016 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
I:l The defendant has been found not guilty on count(s)

 

I:l Count(s) \:| is \:| are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant_must notify the United States attorney for this district within 30 da S of _any change of name, residence,
or mailing address until all iines, restitution,_costs, and special assessments imposed l_)y this _}udgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

11/30/2018

cci P` Shaplro’ A`USA Date of Iniposition of Judgrnent

K. Roberts, Defense Attorney

G. McGaiy, U.S. Probation

U.S. PreTrial

U.S. Marshal (2) ` guam ofjudge
FLU

Fiscal

 

Joe| H. Slomsky, USDJ
Name and Title of Judge

DE“LE_;}ABB !9_@/1” _

Date

 

 

AO 245B (R:zv. 02/18) Judgment in Criminal Case
t _ Sheet 2 _ Irnprisonment

 

'DEFI§NDANT: DAN|EL SHEEHAN
CASE NUMBER: DPAE2:‘|8CR000179-0‘|

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

121 Months.
To be served concurrently with the Sentence imposed in case number 16-CR-97.

M The court makes the following recommendations to the Bureau of Prisons:
That the defendant participate in the Residentia| Drug and A|coho| Treatment Program.

That the defendant receive Menta| Hea|th Counse|ing.
That the defendant receive Vocational Training.

m 'l`he defendant is remanded to the custody of the United States Marshal.

[:l The defendant shall surrender to the United States Marshal for this district:

|:| at [] a.m. [:| p.m. on

 

l___l as notified by the United States Marshal.

[:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Oftice.

Judgment _ Page 2

of

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By

 

DEPU l Y UNTI`ED STATES MARSHAL

AO 245B (R‘ev. 02/18) Judgment in a Criminal Case

, _ Sheet 3 - Supervised Rele¢se
W =

DEFENDANT: DAN|EL SHEEHAN
CASE NUMBER: DPAE2:18CR000179-01

Judgment-Page 3 of 7

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
3 YEARS. To be served concurrently with the Sentence imposed in case number 16-CR-97.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the coui‘t.
|:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4_ [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)

lYl You must cooperate in the collection of DNA as directed by the probation otticer. (check ifapplicable)
m You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation otticer, the Bureau of Pri`sons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ |:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev, 02/18) Judgment in a Criminal Case

\<

==5

Sheet 3A _ Supervised Release

Judgment-Page 4 of 7

`DEFENDANTI DAN|EL SHEEHAN
CASE NUMBER: DPAE2:18CROOO179-O1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

.V':'>

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knoneg leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation of`ficer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation of`ficer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

54 U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment contammg these conditions, For further information regarding these conditions, see 0vervz'ew of Probatz`on and Supervised
Release Conditz`ons, available at: Www.uscourts.gov.

Defendant's Signature Date

 

 

 

0

AO 245B (Rev. 02/18) Judgment in a Crimin;liCase
` Sheet 3B _ Su ` Rel
pervis ease

`DEFENDANT; DANiEL si-iEEHAN
cAsE NUMBER: oPAEz;iacRoooirQ-oi

Judgment-Page __5_ of __]_

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. lt is further Ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
such program until satisfactorily discharged.

The defendant shall provide the U.S. Probation Oftice with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Oftice. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is in compliance with a payment schedule for any restitution obligation. The
defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or
otherwise has the express approval of the Couit.

The defendant shall not, directly or indirectly through others solicit or receive any funds or financial securities from
individuals or entities involving any investment or real estate-related activities. The defendant shall not use any means of
communication, including in-person communications, written communications and electronic communications such as the
telephone or the internet, to engage in such activity. The defendant is barred from gaining employment in any position in
which he may advise or counsel individuals regarding modifying, obtaining or paying off moitgages.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
‘ . sheet s _ Criminai Mon¢my Penaiii¢s

 

 

 

\

DEFI§NDANT: DAN|EL SHEEHAN
`CASE NUMBER: DPAE2:18CROOO179-O1

CRIMINAL MONETARY PENALTIES

`|

Judgment _ Page 6 of

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $

l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such deterrriination.

l`_] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel{]pro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pa ee Total Loss’i* Restitutiori Ordered Priorig or Percentage

       

ToTALs $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|`_`| the interest requirement is waived for the |'_`| fine l:l restitution

m the interest requirement for the [] fine El restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. l 14-22.

** Findings for the total amount o losses _are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: DANiEi_ sHEEHAN

Sheet 6 _ Schedule of Payments
Judgment _ Page 7 of

‘CASE NUMBER: DPAE2:18CR000179-01

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Zl
B l:l
C l:l
D l:l
E [l
F l:|

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonrnent, pa _
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate

Lump sum payment of $ 100-00 due immediately, balance due

l:| not later than , or
[| in accordance with [] C, [| D, [] E, or l'_'\ Fbelow; or

Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) alter release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

l:l The defendant shall pay the cost of prosecution

I:I The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) .TVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

ent of criminal monetary penalties is due during

